Citation Nr: 1048451	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-00 205	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 40 percent, both prior to and 
since August 10, 2007, for residuals of fractures of the left 
tibia and fibula with 
post-traumatic arthritis of the left knee, status post partial 
medial meniscectomy.


REPRESENTATION

Appellant represented by:	Andrew Stearns, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.

Following receipt of the Veteran's initial claim, a May 1960 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California, granted service 
connection for residuals of a fracture of his left tibia and 
fibula and assigned an initial 0 percent (i.e., noncompensable) 
rating retroactively effective from the day following his 
discharge from service.

This current appeal to the Board of Veterans' Appeals (Board/BVA) 
is from a March 2008 decision of the RO in Oakland, California, 
which supposedly granted service connection for this same 
disability.  However, the RO acknowledged there were fractures to 
both the tibia and fibia, not just one fracture, and traumatic 
arthritis of the left knee, status post partial medial 
meniscectomy, so recognized there was additional disability than 
previously determined.  And this is perhaps why the RO proceeded 
to assign a higher 20 percent rating, albeit only retroactively 
effective from August 10, 2007, the date of receipt of the 
Veteran's more recent claim concerning this disability.  He 
appealed for an even higher rating.  See his May 2008 Notice of 
Disagreement (NOD).

A subsequent October 2008 RO decision increased the rating to 30 
percent, also retroactively effective from August 10, 2007, but 
the Statement of the Case (SOC) issued concurrently denied an 
even higher rating and earlier effective date for the grant of 
service connection for this disability.  The Veteran then 
perfected his appeal to the Board concerning these claims in 
December 2008 by also filing a timely Substantive Appeal (VA Form 
9).  38 C.F.R. § 20.200 (2010).  In a statement submitted along 
with his VA Form 9, as an attachment, the Veteran indicated he 
would be obtaining and submitting additional evidence (as advised 
in the SOC) showing his doctor had prescribed the use of a brace 
due to nonunion of the tibia and fibula with loose motion, to in 
turn warrant assigning an even higher 40 percent rating.  The 
Veteran also referenced a letter that he reportedly had sent to 
Congressman and former Department head Max Cleland's office in 
May 1978 or thereabouts as support for his claim for an 
earlier effective date.  And although he acknowledged not having 
any postal documentation to confirm receipt of that letter, he 
indicated he would be testifying under oath during his upcoming 
hearing about how he had deposited that letter in the mail and 
never received a response.  He also requested to review his VA 
files at his hearing to confirm VA's position, apparently 
referring to VA's refusal to acknowledge him sending that earlier 
letter.

In another decision and Supplemental SOC (SSOC) since issued in 
April 2009, it was indicated the rating for the disability again 
was being increased - this time to 40 percent, though still only 
retroactively effective from August 10, 2007.  This rating 
decision and SSOC indicate another, older, claims folder had been 
located concerning the Veteran under a different claims number, 
21 417 431, but that it showed he had not appealed the original 
May 1960 decision granting service connection for this disability 
and assigning the initial 0 percent rating, so that decision is 
final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.202, 20.302, 20.1103.

The Veteran had his requested hearing at the RO in October 2010 
before the undersigned Veterans Law Judge of the Board (Travel 
Board hearing).  During the hearing, the Veteran submitted 
additional evidence and waived his right to have to RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Because, however, the claim requires further development, the 
Board is remanding the claim to the RO rather than the Appeals 
Management Center (AMC) since the Veteran is represented by a 
private attorney.




REMAND

The RO evaluated the Veteran's disability exclusively under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5262, for impairment of the 
tibia and fibula, and most recently assigned the highest possible 
rating of 40 percent under this code as of August 10, 2007.

In the attachment to his December 2008 VA Form 9, the Veteran 
indicated he would "accept a rating of 60 percent to cease any 
further appeal of this claim."  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (the Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The present level of disability is generally the primary concern 
where, as here, an increase in an existing disability rating 
based on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the Court has 
clarified, both in cases involving disputes over initial ratings 
(assuming there was a timely appeal) and even established 
ratings, VA adjudicators must consider whether to "stage" the 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other 
words, where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).



But if, as the RO concluded, the Veteran did not appeal the 
original May 1960 decision that granted service connection and 
assigned the initial 0 percent rating for his disability, absent 
a successful collateral attack on that original decision by 
showing it involved clear and unmistakable error (CUE), see 
38 C.F.R. § 3.105(a), he cannot receive an effective date for any 
higher rating retroactive to that earlier point in time because 
that prior decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103.  See also 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (indicating there is 
no basis for a free-standing earlier effective date claim from a 
matter addressed in a prior, final and binding, rating decision).

Similarly, absent proof of a subsequently filed claim during the 
1970s, including as might be evidenced by his purported May 1978 
letter to then Department head Max Cleland, that, too, could not 
serve as the effective date for any increase in his rating.  See 
the attachment to his December 2008 VA Form 9 and a December 2009 
letter to the Assistant Secretary of VA requesting retroactive 
pay to the mid 1970s when the problems with his left leg 
surfaced.  This is because the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  
And "date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 3.1(r).  
While the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also 
Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 
529 U.S. 1004 (2000).  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
That said, while VA must interpret a claimant's submissions 
broadly, VA is not required to conjure up issues not raised by 
claimant.  VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

In certain instances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157.  Upon receipt of an informal claim, if 
a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).

If none of this is proven, however, the relevant temporal focus 
for assessing the severity of the disability is only from one 
year before the claim for a higher rating was filed, so in this 
case since August 2006, until VA makes a final decision on the 
claim.  According to Harper v. Brown, 10 Vet. App. 125, 126 
(1997), three possible effective dates may be assigned depending 
on the facts of the particular case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to 
have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by 
a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.



Generally, "pyramiding," the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.

Under DC 5262, a 40 percent rating is warranted for nonunion of 
the tibia and fibula with loose motion, requiring a brace.  This, 
as already mentioned, is the highest possible rating under this 
code.

However, to fully and fairly consider the Veteran's claim and his 
request for an even higher 60 percent rating, either prior to or 
since August 10, 2007, VA adjudicators also must consider the 
potential applicability of other DCs, including those that would 
perhaps provide separate compensable ratings, such as for 
limitation of motion and traumatic arthritis under 38 C.F.R. § 
4.71a, DCs 5003, 5260 and5261.

According to DC 5003, when the limitation of motion of the 
specific joint or joints involved is noncompensable (i.e., 0 
percent) under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.

Moreover, under DC 5003, in the absence of limitation of motion, 
a 10 percent rating is warranted where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A higher 20 percent rating requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  For 
purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f). 



Furthermore, a 30 percent rating may be awarded for knee flexion 
limited to 15 degrees under DC 5260; while, under DC 5261, a 30 
percent rating may be awarded for extension limited to 30 
degrees, a 40 percent rating for extension limited to 30 degrees, 
and a 50 percent rating for extension limited to 45 degrees.  

Normal range of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, "other" knee impairment - including recurrent 
subluxation or lateral instability, warrants a 10 percent rating 
if resulting in slight disability, a 20 percent rating for 
moderate disability, and a 30 percent rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010) must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or 5010.  Rating personnel must 
consider functional loss and clearly explain the impact of pain 
on the disability.  When an evaluation of a disability is based 
on limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, premature 
or excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or inflammation 
in parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).



VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 
24, 1997).  The General Counsel subsequently clarified in 
VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability 
rated under DC 5257 to warrant a separate rating for arthritis 
based on X- ray findings and limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  VA's 
General Counsel further explained that, if a Veteran has a 
disability rating under DC 5257 for instability of the knee, a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  This is 
because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

VA's General Counsel also has held that separate ratings may be 
assigned, as well, for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the schedule is to recognize 
painful motion with joint or particular pathology as productive 
of disability.  Joints that are actually painful, unstable, 
or malaligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.

In this particular case at hand, the evidence of record for 
consideration includes private treatment records from Dr. C.F., 
dated from August 2007 to June 2010, and the report of a January 
2008 VA compensation examination.

The January 2008 VA examiner observed the Veteran did not have 
any significant swelling or effusion of the arthroscopy scars.  
Range of motion was "6 to 7 degrees lack of extension and 
flexion 110 degrees with crepitus."  Further, there was some 
discomfort through the range of motion, but the examiner 
indicated the left knee was relatively stable.  X-rays taken in 
September 2007 had confirmed the Veteran has degenerative joint 
disease (arthritis) in his left knee.  Consequently, 
the VA examiner diagnosed traumatic arthritis of the left knee, 
which he said is the result of the mechanical imbalance of the 
fractures of the tibia and fibula.  See 38 C.F.R. § 3.310(a) and 
(b), permitting service connection for disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The private treatment records from Dr. C.F., the Veteran's 
orthopedist, are dated from August 2007 to June 2010.  The most 
recent treatment record from June 2010 shows the Veteran's 
complaints of itching, burning, swelling and discoloration 
near the tibia fracture site.  Dr. C.F. noted range of motion of 
the left knee of 15 to 90 degrees, with negative instability to 
Valgus or Varus stress testing.  X-rays taken in May 2010 showed 
the Veteran had 30 degrees recurvatum of the tibia and severe 
arthritis in his left knee.

Dr. C.F.'s records suggest the Veteran has greater limitation of 
motion than was demonstrated during his January 2008 VA 
compensation examination.  And because the Board must consider 
whether limitation of motion of the left knee, including 
especially on account of the traumatic arthritis, may establish a 
basis for a separate rating(s), the Board needs additional 
information to determine the extent the motion in this knee is 
restricted.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Veteran therefore needs to be reexamined to 
assist in making this important determination.  38 C.F.R. 
§ 3.327.



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
examination to reassess the severity of his 
left tibia, fibula and knee disability.

All necessary diagnostic testing and 
evaluation should be performed

The examiner should specifically answer the 
following questions:

(a) What is the range of motion of the left 
knee, on both extension and flexion, measured 
in degrees (also specifying normal range of 
motion)?

(b) whether the left knee also has 
instability or subluxation;

(c) whether the left knee exhibits weakened 
movement, premature or excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and

(d) whether pain significantly limits 
functional ability during flare-ups or when 
the joint is used repeatedly over a period of 
time (this determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss due 
to pain on use or during flare-ups or 
repetitive movement).

The examiner must discuss the rationale for 
all opinions and conclusions expressed, if 
necessary citing to specific evidence in the 
record.

2.  Then readjudicate the claim in light of 
the additional evidence, including 
considering whether the Veteran is entitled 
to additional compensation if separate 
ratings are warranted.  If this claim is not 
granted to his satisfaction, either in terms 
of his rating or effective date, send him and 
his attorney a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
review of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

